DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s election with traverse of Group II, claims 41-50, drawn to a method of anti-cancer treatment comprising the administration to a patient in need thereof an efficient amount of an anti-netrin-1 antibody and of an immune checkpoint inhibito, and the species of an ICI antibody against PD-1 in the reply filed on 5/23/2022 is acknowledged. Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 5/22/2022.
	Traversal is on the grounds that Immune Checkpoint Inhibitors (ICI) are not disclosed or suggested in Delcros as inducing netrin-1 expression or over-expression, and are not designated as candidates for a combination that would confer an increased anti-cancer efficacy with the anti-netrin-1 antibody. Further, there is also no disclosure or suggestion in Black with regard to any netrin-1 involvement or interaction, and thus Black cannot make up for the deficiencies in Delcros as set forth above. In the claimed invention, the interest of the combination of the anti-netrin-1 antibody and the ICI is thus not related to an ability of the ICI to induce netrin-1 expression making the ICIs another category of chemotherapeutic drugs with respect to doxorubicin that is plainly taught by Delcros for combination therapy.
	Applicant argues that in the present case, Delcros refers to the fact that its anti-netrin-1 antibody can be combined with doxorubicin that induces expression or overexpression of netrin-1.
	Applicant argues that the skilled artisan would not consider that doxorubicin could be replaced by the anti-netrin-1 antibody of Delcros or that it could be useful to add this antibody to Black’s combination. To the contrary, Doxorubicin and the anti-netrin-1 antibody are different drugs, with different mode of actions, and are not interchangeable. Even further, Delcros well demonstrates that the action of doxorubicin on certain tumors lead these to express netrin-1, making them prone to the anti-netrin-1 antibody action, and thus doxorubicin cannot be replaced by an ICI not sharing this property.
	Finally, Applicant’s specification further provides the pharmacological test data demonstrating a synergistic effect with the claimed combination that is both beneficial and unexpected. In particular, this technical feature, common to Groups I and II, of an anti- netrin-1 antibody and an immune checkpoint inhibitor, wherein the anti-netrin-1 antibody is able to disrupt or impede netrin-1/netrin-1 receptors interaction or netrin-mediated receptor dimerization, is a special technical feature making a contribution over the prior art.
	Applicant’s arguments have been considered, but are not found persuasive. First, Delcros discloses a synergistic effect between the combination of an anti-netrin-1 antibody, 4C11, in combination, with doxorubicine, when treating cancer. Delcros further discloses that this antibody inhibits the binding of netrin-1 to its receptor. Second, Black discloses another synergistic effect between doxorubicin and an anti-PD-1 antibody in treating cancer. Thus, it would have been obvious to one of ordinary skill in the arts to combine the anti-netrin-1 antibody, doxorubicin, and an anti-PD-1 antibody and expect a more effective combination treatment for cancer.
	Further, one would expect a combination treatment would be more effective than the monotherapies. Also even if the data of Figure 5 was indicative of synergistic results, Figure 5 shows data relevant to anti-netrin-1 antibody and an anti-CTLA-4 antibody, not an anti-PD-1 antibody.
	Further, although Applicant points to the fact that the International PCT Examiner has not made any requirement on the basis of lack of unity, Examiner reminds Applicant that this is not and has never been a consideration in a Restriction Requirement. Decisions of the International PCT Examiner are non-binding on the United States Patent and Trademark Office, and as such have no relevance here. It is the position of the Examiner that a restriction is necessary, and the applicant's arguments are found unpersuasive.
	The requirement is still deemed proper and is therefore made FINAL.
Claims 30-50 are pending.
Claims 41- are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2018/050289, filed 1/5/2018, and claims priority from European application, EP17305014.7, filed 1/5/2017, which is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Applicant’s IDS submitted 7/5/2019 and IDS submitted 1/4/2022 have been acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 41 is drawn to a method of anti-cancer treatment comprising the administration of an anti-netrin-1 antibody which specifically is able to disrupt or impede netrin- 1/netrin-1 receptors interaction or netrin-l-mediated receptor dimerization. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that bind netrin-1 and also have the function of disrupting or impeding netrin- 1/netrin-1 receptors interaction or netrin-l-mediated receptor dimerization.
	Claim 42 is drawn to a method of anti-cancer treatment comprising the administration of an anti-netrin-1 antibody which specifically binds to a polypeptide of amino acid sequence SEQ ID NO: 35. However, the instant specification has not disclosed and the art does not teach the genus of antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35.
	Claim 46 is drawn to a method of anti-cancer treatment comprising the administration of an anti-netrin-1 antibody which comprises an amino acid sequence selected from the group of SEQ ID NO: 14 to 19. SEQ ID NOs: 14-19 all correspond to VL sequences. The claims encompass antibodies which comprise less than 6 CDRs (VH CDR1-3 and VL CDR1-3) of a single parental antibody and binds to netrin 1. However, the instant specification has not disclosed and the art does not teach the genus of
antibodies that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody and having the ability to bind to netrin 1.
	Claims 47-48 are drawn to a method of anti-cancer treatment comprising the administration of an anti-netrin-1 antibody which comprises an amino acid sequence selected from the group of SEQ ID NO: 20 to 27. SEQ ID NOs: 20-27 all correspond to VH sequences. The claims encompass antibodies which comprise less than 6 CDRs (VH CDR1-3 and VL CDR1-3) of a single parental antibody and binds to netrin 1. However, the instant specification has not disclosed and the art does not teach the genus of
antibodies that comprises less than 6 CDRs (VH CDR1-3, and VL CDR 1-3) of a single parental antibody and having the ability to bind to netrin 1.
	The specification discloses anti netrin 1 antibodies which bind to SEQ ID NO: 35 and also have the function of disrupting or impeding netrin- 1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization, HUM01, HUM02, HUM03, HUM04, HUM05, HUM06, HUM07, HUM08, HUM09 and HUM10 in Table 1. The specification does not disclose any other anti netrin 1 antibodies which bind to SEQ ID NO: 35 and also have the function of disrupting or impeding netrin- 1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization.
	The state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to anti netrin 1 antibodies HUM01, HUM02, HUM03, HUM04, HUM05, HUM06, HUM07, HUM08, HUM09 and HUM10 in Table 1, the structure required for anti netrin 1 antibodies that are characterized by less than 6 CDRs from a single parental antibody, wherein the anti netrin 1 antibody retains the netrin 1 antigen specificity of the anti netrin 1 antibody over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of a single parental anti netrin 1 antibody.  There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of HUM01, HUM02, HUM03, HUM04, HUM05, HUM06, HUM07, HUM08, HUM09 and HUM10 in Table 1 comprising 6 specific CDR domains of the VH and VL. The specification has described only HUM01, HUM02, HUM03, HUM04, HUM05, HUM06, HUM07, HUM08, HUM09 and HUM10 in Table 1 as the species of the claimed anti netrin 1 antibody and fails to describe any other variants. Therefore, the Applicant fails to describe a representative number of members of the claimed genus.  
	Additionally, the specification fails to provide a descriptive of structural features that are common to the encompassed anti netrin 1 antibodies.  Although the specification discloses anti netrin 1 antibodies HUM01, HUM02, HUM03, HUM04, HUM05, HUM06, HUM07, HUM08, HUM09 and HUM10 in Table 1, wherein all 6 CDRs of the anti netrin 1 antibodies are defined, it does not disclose the structure encompassed by the full scope of the claims wherein the anti netrin 1 antibodies are characterized by less than 6 CDR regions of the parental anti netrin 1 antibodies and retain the function of disrupting or impeding netrin- 1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization. 
	Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus having variable CDR regions in the anti netrin 1 antibody, and because the genus is highly variable, the disclosure of the anti netrin 1 antibodies HUM01, HUM02, HUM03, HUM04, HUM05, HUM06, HUM07, HUM08, HUM09 and HUM10 in Table 1 are insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed anti netrin 1 antibodies required for the binding of netrin 1 outside the 6 specified CDRs of the anti netrin 1 antibodies HUM01, HUM02, HUM03, HUM04, HUM05, HUM06, HUM07, HUM08, HUM09 and HUM10 in Table 1 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can bind to the epitope with the amino acid sequence SEQ ID NO: 35.  Although the interaction of the antibody binding domains with antigens had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  Chen (Sci Adv. 2020 Apr 1;6(14):eaaz7825) confirms that “currently, there are no methods available offering solutions to select and identify antibodies binding to a specific conformational epitope of an antigen” (Abstract).  Chen discloses a screen method for identifying antibodies that to the proximity site of an epitope (see abstract). However, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”) .
Further, the state of the art at the time the application was filed, only discloses a few antibodies, HUM1-10, which are the same antibodies disclosed in the instant application, and further HUM1’-10’ antibodies (WO 2015/104360 – page 23, lines 15-19) that can bind to the epitope with the amino acid sequence SEQ ID NO: 35, as seen in WO 2015/104360 (published 7/16/2015). All of these antibodies comprise the same 6 CDRs, and as the artisan cannot envision the detailed structure of the encompassed anti netrin 1 antibodies required for the binding of netrin 1 outside these 6 specified CDRs. Edwards et al. (Edwards et al. 2003. The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BlyS. Journal of Molecular Biology 334:103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, reflecting the high diversity of antibodies. Thus, the recited few antibodies in the instant application cannot be considered representative of the genus.
Further, these and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that binds to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Further, the instant specification does not describe the structural features shared by members of the genus of antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35.Further, as the instant specification does not describe the structural features shared by members of the genus of antibodies that bind netrin-1 and also have the function of disrupting or impeding netrin- 1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization and as the state of the art at the time the application was filed is silent in regards to antibodies that bind netrin-1 and also have the function of disrupting or impeding netrin-1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization, with only the antibodies disclosed in the instant specification and WO 2015/104360, it cannot be said that the applicant was in possession of all antibodies that bind netrin-1 and also have the function of disrupting or impeding netrin- 1/netrin-1 receptors interaction or netrin-1-mediated receptor dimerization, which were unknown at the time.
	Additionally, the specification does not provide a representative number of antibodies that represent the genus of antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35.  Furthermore, there is no evidence that only antibodies with the six CDRs of the antibodies disclosed on Table 1, define the boundaries of the genus of antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35.  To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope and/or same antigen.  For example, antibodies to the epitope might be mouse antibodies, human antibodies, rabbit antibodies, llama antibodies, rat antibodies, recombinant antibodies such as those produced in phage, etc.  From the instant specification, there is no basis by which the artisan would expect that the antibodies that are disclosed in the instant specification, are representative of this extensive genus of antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35.  Likewise, the art does not provide any indication that a single antibody would be representative of the genus of antibodies that bind a particular epitope.  Even antibodies from the same species that bind the same epitope are generally structurally distinct.  Thus, a claimed genus of “any” antibody that binds a particular epitope is necessarily extremely large and structurally diverse.  Further, as the state of the art at the time the application was filed is mostly silent in regards to antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35, with only the antibodies disclosed in the instant Specification as examples of antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35, it cannot be said that the applicant was in possession of all antibodies that bind to the epitope with the amino acid sequence SEQ ID NO: 35, which were unknown at the time.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to CD70, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to CD70.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope.  The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
	Also, only an antibody which binds to netrin 1 and comprises heavy and light chain variable regions, wherein the heavy and light chain variable regions respectively comprise amino acid sequences comprising all 6 CDRs from a single parental antibody, meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40-43, 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delcros (WO 2015/104360 A1, published 7/16/2015) and Black (Oncotarget. 2016;7(9):10557-10567. Published online 2/7/2016)..
	Delcros discloses an anti-netrin-1 antibody 4C11, in combination with a further chemotherapeutic agent, doxorubicine, for treating cancer : a synergistic effect is to be observed (see example 9). Furthermore, Delcros also shows an antibody able to inhibit the binding of Netrin-1 to its receptor (see example 5 on page 26 and Table 1 on page 25).
	Delcros further discloses the CDR1-H, CDR2-H, CDR3-H, CDR1-L, CDR2-L, and CDR3-L as the following:
 
    PNG
    media_image1.png
    260
    251
    media_image1.png
    Greyscale
, which are identical to the
CDR1-H of instant sequence SEQ ID NO: 5, a CDR2-H of instant sequence SEQ ID NO: 6, a CDR3-H of instant sequence SEQ ID NO: 7, and a CDR1-L of instant sequence SEQ ID NO: 8, a CDR2-L of instant sequence YAS and a CDR3-L of instant sequence SEQ ID NO: 9.
	Delcros further discloses the VL and VH of 4C11 as the following:

    PNG
    media_image2.png
    80
    578
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    74
    583
    media_image3.png
    Greyscale
, which are identical to instant SEQ ID NO: 16 and 22.
	Delcros teaches the 4C11 antibody binds to the linear eiptope of SEQ ID NO: 35. Delcros further discloses the netrin-1 epitope sequence of SEQ ID NO: 35 as the following:

    PNG
    media_image4.png
    45
    431
    media_image4.png
    Greyscale
 , which is identical to instant SEQ ID NO: 35.
	Delcros does not teach an immune checkpoint inhibitor is administered in combination with the anti-netrin-1 antibody.
	Black teaches inhibition of the PD-1/PD-L1 axis using anti-PD-1 antibody enhanced doxorubicin chemotherapy to inhibit metastasis in a syngeneic mammary orthotopic mouse model of metastatic breast cancer.
	It would have been obvious to one of ordinary skill in the arts to have modified the method of anti-cancer treatment comprising administration of anti-netrin-1 antibody and doxorubicine of Delcros to further comprise the anti-PD-1 antibody of Black, as Delcros discloses an anti-netrin-1 antibody 4C11, in combination with a further chemotherapeutic agent, doxorubicine, for treating cancer; and Black teaches anti-PD-1 antibody enhanced doxorubicin chemotherapy in treating cancer. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in order to develop a more effective treatment of cancers. It would have been obvious to one of ordinary skill in the arts to combine the anti-netrin-1 antibody, doxorubicin, and an anti-PD-1 antibody and expect a more effective combination treatment for cancer.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41, 43, 46-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 10494427 in view of Delcros (WO 2015/104360 A1, published 7/16/2015) and Black (Oncotarget. 2016;7(9):10557-10567. Published online 2/7/2016).
	US10494427 claims an anti-netrin-1 antibody which comprises a VL region comprising SEQ ID NO: 16 and a VH region comprising SEQ ID NO: 22. and a pharmaceutical composition comprising the antibody thereof. 10494427 SEQ ID NO: 16 and 10494427 SEQ ID NO: 22 are identical to instant SEQ ID NO:s 16 and 22, respectively (See below). 10494427 SEQ ID NO: 16 and 10494427 SEQ ID NO: 22 comprise a CDR1-H of instant sequence SEQ ID NO: 5, a CDR2-H of instant sequence SEQ ID NO: 6, a CDR3-H of instant sequence SEQ ID NO: 7, and a CDR1-L of instant sequence SEQ ID NO: 8, a CDR2-L of instant sequence YAS and a CDR3-L of instant sequence SEQ ID NO: 9
10494427 SEQ ID NO: 16 against Instant SEQ ID NO: 16
    PNG
    media_image5.png
    228
    733
    media_image5.png
    Greyscale

10494427 SEQ ID NO: 22 against Instant SEQ ID NO: 22

    PNG
    media_image6.png
    225
    730
    media_image6.png
    Greyscale

	US10494427 does not teach a method of anti-cancer treatment comprising the administration to a patient in need thereof of an efficient amount of an anti-netrin-1 antibody and of an immune checkpoint inhibitor. 
	10494427 does not teach the anti-netrin-1 antibody specifically binds to a polypeptide of amino acid sequence SEQ ID NO: 35.
	These deficiencies are made up for by Delcros and Black.
	Delcros discloses an anti-netrin-1 antibody in combination with a further chemotherapeutic agent, doxorubicine, for treating cancer: a synergistic effect is to be observed (see example 9). 
	Black teaches inhibition of the PD-1/PD-L1 axis using anti-PD-1 antibody enhanced doxorubicin chemotherapy to inhibit metastasis in a syngeneic mammary orthotopic mouse model of metastatic breast cancer.
	It would have been obvious to one of ordinary skill in the arts to have modified the method of anti-cancer treatment comprising administration of anti-netrin-1 antibody and doxorubicine of Delcros to further comprise the anti-PD-1 antibody of Black, as Delcros discloses an anti-netrin-1 antibody 4C11, in combination with a further chemotherapeutic agent, doxorubicine, for treating cancer; and Black teaches anti-PD-1 antibody enhanced doxorubicin chemotherapy in treating cancer. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in order to develop a more effective treatment of cancers. It would have been obvious to one of ordinary skill in the arts to combine the anti-netrin-1 antibody, doxorubicin, and an anti-PD-1 antibody and expect a more effective combination treatment for cancer.
	It would have been further obvious to use the art-known anti-netrin-1 antibody of 10494427 as the specific antibody in the modified method above, as 10494427 teaches an anti-netrin-1 antibody already known in the arts which can be used in a pharmaceutical composition. One of ordinary skills would have been motivated, with a reasonable expectation of success, to use an art-known anti-netrin-1 antibody that has been used in pharmaceutical compositions, in a method of treating cancer.

Claims 40-43, and 46-50 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-18, and 21-25 of copending Application No. 16/657,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The copending application claims a method of cancer treatment in a subject comprising administering an anti-netrin-1 antibody wherein the antibody comprises  a Variable Heavy (VH) chain with three H-CDRs and a Variable Light (VL) chain with three L-CDRs, that specifically binds to netrin-1 at a linear binding site having the amino acid sequence SEQ ID NO: 35, and by this binding in said cancer expressing netrin-1 and a netrin-1 receptor, said netrin-1 binding monoclonal antibody or antigen-binding fragment thereof induces cell death or apoptosis of a cancer cell via the netrin-1 receptor; wherein the monoclonal antibody or antigen-binding fragment thereof comprises SEQ ID NOS: 16 and 22; wherein said antibody or antigen-binding fragment thereof comprises: (i) a Variable Heavy (VH) chain comprising a CDR1-H of sequence SEQ ID NO: 5, a CDR2-H of sequence SEQ ID NO: 6 and a CDR3-H of sequence SEQ ID NO: 7; and (ii) a Variable Light (VL) chain comprising a CDR1-L of sequence SEQ ID NO: 8, a CDR2-L of sequence YAS and a CDR3-L of sequence SEQ ID NO: 9.
	SEQ ID NO: 35 of the copending application is identical to instant SEQ ID NO: 35, SEQ ID NO 16 and 22 of the copending application are identical to instant SEQ ID NOs: 16 and 22, respectively, and SEQ ID NOs: 5, 6, 7, 8, and 9 of the copending application are identical to instant SEQ ID NOs: 5, 6, 7, 8, and 9.
	The copending application does not teach an immune checkpoint inhibitor is administered in combination with the anti-netrin-1 antibody.
	These deficiencies are made up for by Delcros and Black.
	Delcros discloses an anti-netrin-1 antibody in combination with a further chemotherapeutic agent, doxorubicine, for treating cancer : a synergistic effect is to be observed (see example 9). 
	Black teaches inhibition of the PD-1/PD-L1 axis using anti-PD-1 antibody enhanced doxorubicin chemotherapy to inhibit metastasis in a syngeneic mammary orthotopic mouse model of metastatic breast cancer.
	It would have been obvious to one of ordinary skill in the arts to have modified the method of the copending application to further comprise doxorubicine of Delcros, as Delcros teaches a synergistic effective between doxorubicine and anti-netrin-1 antibody in treating cancers, and then modifying further to comprise the anti-PD-1 antibody of Black, as Black teaches anti-PD-1 antibody enhanced doxorubicin chemotherapy in treating cancer. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in order to develop a more effective treatment of cancers. It would have been obvious to one of ordinary skill in the arts to combine the anti-netrin-1 antibody, doxorubicin, and an anti-PD-1 antibody and expect a more effective combination treatment for cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643